Exhibit 10.1


EXECUTION COPY





--------------------------------------------------------------------------------



Published CUSIP Numbers:
Deal CUSIP: 23719GAN8
Term Loan CUSIP: 23719GAP3
$270,000,000
TERM LOAN CREDIT AGREEMENT
Dated as of April 6, 2020
among
DARDEN RESTAURANTS, INC.,
as Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent,
and
THE LENDERS PARTY HERETO

--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agent

TRUIST BANK,
as Documentation Agent
BOFA SECURITIES, INC.,
and
U.S. BANK NATIONAL ASSOCIATION,
as
Joint Lead Arrangers and Joint Bookrunners





--------------------------------------------------------------------------------









--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01
Defined Terms    1

Section 1.02
Other Interpretive Provisions.    20

Section 1.03
Accounting Terms    21

Section 1.04
Rounding    22

Section 1.05
Times of Day    22

Section 1.06
Interest Rates    22

ARTICLE II
THE COMMITMENTS
Section 2.01
Loans        22

Section 2.02
Borrowings, Conversions and Continuations of Loans    22

Section 2.03
[Reserved]    24

Section 2.04
[Reserved]    24

Section 2.05
Prepayments    24

Section 2.06
Termination of Commitments    24

Section 2.07
Repayment of Loans    24

Section 2.08
Interest        24

Section 2.09
Fees        25

Section 2.10
Computation of Interest and Fees    25

Section 2.11
Evidence of Debt    25

Section 2.12
Payments Generally; Administrative Agent’s Clawback    26

Section 2.13
Sharing of Payments by Lenders    28

Section 2.14
Increase Option    28

Section 2.15
Defaulting Lenders    30

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
Section 3.01
Taxes        31

Section 3.02
Illegality    35

Section 3.03
Inability to Determine Rates    36

Section 3.04
Increased Costs    37

Section 3.05
Compensation for Losses    39

Section 3.06
Mitigation Obligations; Replacement of Lenders    39

Section 3.07
Survival    40

ARTICLE IV
CONDITIONS PRECEDENT
Section 4.01
Conditions to Effectiveness    40



1

--------------------------------------------------------------------------------





ARTICLE V
REPRESENTATIONS AND WARRANTIES
Section 5.01
Existence, Qualification and Power    41

Section 5.02
Authorization; No Contravention    42

Section 5.03
Governmental Authorization    42

Section 5.04
Binding Effect    42

Section 5.05
Financial Statements    42

Section 5.06
Litigation    43

Section 5.07
No Default    43

Section 5.08
Environmental Compliance    43

Section 5.09
Taxes        43

Section 5.10
ERISA Compliance    43

Section 5.11
Margin Regulations; Investment Company Act    44

Section 5.12
Disclosure    44

Section 5.13
Compliance with Laws    44

Section 5.14
OFAC        45

Section 5.15
Anti-Corruption Laws    45

Section 5.16
EEA Financial Institutions    45

Section 5.17
ERISA        45

ARTICLE VI
AFFIRMATIVE COVENANTS
Section 6.01
Financial Statements    45

Section 6.02
Certificates; Other Information    46

Section 6.03
Notices    47

Section 6.04
Payment of Tax Obligations    48

Section 6.05
Preservation of Existence, Etc.    48

Section 6.06
Maintenance of Properties    48

Section 6.07
Maintenance of Insurance    48

Section 6.08
Compliance with Laws    48

Section 6.09
Books and Records    49

Section 6.10
Inspection Rights    49

Section 6.11
Use of Proceeds; Margin Stock    49

Section 6.12
Anti-Corruption Laws    49

ARTICLE VII
NEGATIVE COVENANTS
Section 7.01
Liens        50

Section 7.02
Acquisitions    51

Section 7.03
Subsidiary Indebtedness    51

Section 7.04
Fundamental Changes    52

Section 7.05
Dispositions    53

Section 7.06
Transactions with Affiliates    53

Section 7.07
Burdensome Agreements    53



2

--------------------------------------------------------------------------------





Section 7.08
Consolidated Total Debt to Capitalization Ratio    54

Section 7.09
Sanctions    54

Section 7.10
Anti-Corruption Laws    54

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
Section 8.01
Events of Default    54

Section 8.02
Remedies Upon Event of Default    56

Section 8.03
Application of Funds    56

ARTICLE IX .
ADMINISTRATIVE AGENT
Section 9.01
Appointment and Authority    57

Section 9.02
Rights as a Lender    57

Section 9.03
Exculpatory Provisions    57

Section 9.04
Reliance by Administrative Agent    58

Section 9.05
Delegation of Duties    59

Section 9.06
Resignation of Administrative Agent    59

Section 9.07
Non-Reliance on Administrative Agent and Other Lenders    60

Section 9.08
No Other Duties, Etc.    60

Section 9.09
Administrative Agent May File Proofs of Claim    60

Section 9.10
Certain ERISA Matters    61

ARTICLE X
MISCELLANEOUS
Section 10.01
Amendments, Etc.    62

Section 10.02
Notices; Effectiveness; Electronic Communications    63

Section 10.03
No Waiver; Cumulative Remedies    65

Section 10.04
Expenses; Indemnity; Damage Waiver    66

Section 10.05
Payments Set Aside    67

Section 10.06
Successors and Assigns    67

Section 10.07
Treatment of Certain Information; Confidentiality    72

Section 10.08
Right of Setoff    73

Section 10.09
Interest Rate Limitation    73

Section 10.10
Counterparts; Integration; Effectiveness    73

Section 10.11
Survival of Representations and Warranties    74

Section 10.12
Severability    74

Section 10.13
Replacement of Lenders    74

Section 10.14
Governing Law; Jurisdiction; Etc.    75

Section 10.15
Waiver of Jury Trial    76

Section 10.16
No Advisory or Fiduciary Responsibility    76

Section 10.17
Electronic Execution of Assignments and Certain Other Documents    77

Section 10.18
USA PATRIOT Act Notice    77



3

--------------------------------------------------------------------------------







Section 10.19
Acknowledgement and Consent to Bail-In of Affected Financial Institutions    77







4

--------------------------------------------------------------------------------





SCHEDULES
2.01    Commitments
7.01    Existing Material Liens
10.02    Administrative Agent’s Office, Certain Addresses for Notices
EXHIBITS
A    Form of Loan Notice
B    Form of Note
C    Form of Compliance Certificate
D    Form of Assignment and Assumption
E-1    U.S. Tax Compliance Certificate (Foreign Lenders, not Partnerships)
E-2    U.S. Tax Compliance Certificate (Foreign Participants, not Partnerships)
E-3    U.S. Tax Compliance Certificate (Foreign Participants, Partnerships)
E-4    U.S. Tax Compliance Certificate (Foreign Lenders, Partnerships)








5

--------------------------------------------------------------------------------






TERM LOAN CREDIT AGREEMENT
This TERM LOAN CREDIT AGREEMENT (“Agreement”) is entered into as of April 6,
2020, among DARDEN RESTAURANTS, INC., a Florida corporation (the “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A. (“Bank of America”), as
Administrative Agent.
WITNESSETH:
WHEREAS, the Borrower desires to obtain from the Lenders a term loan credit
facility in an aggregate principal amount of $270,000,000, the proceeds of which
will be used for (i) working capital and capital expenditures, (ii) the
refinancing of certain existing indebtedness, (iii) Permitted Acquisitions and
(iv) general corporate purposes; and
WHEREAS, the Borrower has requested that the Lenders provide a term loan credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein;
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

Article I
DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01     Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“Acquisition” means any transaction pursuant to which the Borrower or any of its
Subsidiaries (a) acquires all or substantially all of the Equity Interests of
any Person (other than the Borrower or a Subsidiary of the Borrower), or
otherwise makes any Person a Subsidiary of the Borrower, or causes any Person
other than a Subsidiary to be merged into the Borrower or any of its
Subsidiaries, or (b) purchases all or substantially all of the business or
assets of any Person (other than the Borrower or a Subsidiary of the Borrower).
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.


1

--------------------------------------------------------------------------------





“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agreement” has the meaning specified in the introductory paragraph hereto and
means this Term Loan Credit Agreement, as amended, amended and restated,
supplemented or otherwise modified from time to time.
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:
Pricing Level
 
Debt Rating
Applicable Rate for Eurodollar Rate Loans
Applicable Rate for Base Rate Loans
 
 
S&P
Moody’s
Fitch
 
 
I
>
BBB+
Baa1
BBB+
2.50%
1.50%
II
=
BBB
Baa2
BBB
2.75%
1.75%
III
=
BBB-
Baa3
BBB-
3.00%
2.00%
IV
<
BBB-
Baa3
BBB-
3.25%
2.25%



“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P, Moody’s or Fitch (collectively, the “Debt Ratings”) of the
Borrower’s non-credit- enhanced, senior unsecured long-term debt; provided that
(a) if one of the respective Debt Ratings issued by the foregoing rating
agencies falls within a different pricing level listed above (the “Pricing
Level”), then the Pricing Level shall be set based on the Pricing Level shared
by the other two rating agencies; (b) if the Debt Ratings issued by the
foregoing rating agencies all fall within different Pricing Levels, then the
Pricing Level shall be set based on the middle of such Pricing Levels; (c) if
the Fitch Debt Rating is no longer available and there is a split in the
remaining two Debt Ratings, then the Pricing Level shall be set based on the
higher Debt Rating (provided that if the Debt Ratings are split by more than one
Pricing Level, the Pricing Level shall be set based on the Pricing Level one
level below the higher Debt Rating); (d) if the Borrower has only one Debt
Rating, the Pricing Level shall be set based on that Debt Rating; and (e) if the
Borrower does not have any Debt Rating, Pricing Level IV shall apply.
Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective during the period commencing on the date of
the public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


2

--------------------------------------------------------------------------------





“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Administrative
Agent.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal years ended May 27, 2018 and
May 26, 2019, and the related consolidated statements of earnings, changes in
shareholders’ equity and accumulated other comprehensive income (loss) and cash
flows for each such fiscal year of the Borrower and its Subsidiaries, including
the notes thereto.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution .
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%; and if the Base Rate shall
be less than 1.75%, such rate shall be deemed 1.75% for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such “prime rate” announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


3

--------------------------------------------------------------------------------





“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“BofA Securities” means BofA Securities, Inc., in its capacity as joint lead
arranger and joint bookrunner.
“Board of Directors” means, as to any Person, the board of directors or other
governing body of such Person.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located; and if
such day relates to any interest rate settings as to a Eurodollar Rate Loan, any
fundings, disbursements, settlements and payments in respect of any such
Eurodollar Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurodollar Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which in accordance
with GAAP, is or should be accounted for, as a finance lease (but not an
operating lease) on the balance sheet of such Person.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.
“Change of Control” means, an event or series of events by which:


4

--------------------------------------------------------------------------------





(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934) becomes the “beneficial owner”
within the meaning of the Securities Exchange Act of 1934, directly or
indirectly, of 50% or more of the outstanding equity securities of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower; or
(b)    during any period of 24 consecutive months, a majority of the seats
(other than vacant seats) of the Board of Directors of the Borrower shall be
occupied by individuals who were not (i) members of the Board of Directors of
the Borrower on the first day of such period, (ii) elected or nominated by the
Board of Directors of the Borrower or (iii) elected or nominated by directors
elected or nominated as referred to in clauses (i) and (ii) above.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount not to exceed
the Dollar amount set forth opposite such Lender’s name on Schedule 2.01.
“Competitor” means any Person designated by the Borrower to the Administrative
Agent as a “Competitor” pursuant to a written notice in form and substance
satisfactory to the Administrative Agent. It is understood and agreed that such
written notice(s) shall be posted to the Platform.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C hereto.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Capitalized Lease Obligations” means, at any date of
determination, the aggregate capitalized amount of obligations of the Borrower
and its Subsidiaries under Capital Leases on such date, determined on a
consolidated basis in accordance with GAAP.
“Consolidated Indebtedness” means, at any date of determination, Indebtedness of
the Borrower and its consolidated Subsidiaries on such date, determined on a
consolidated basis in accordance with GAAP minus Consolidated Capitalized Lease
Obligations on such date.
“Consolidated Lease Obligations” means, at any date of determination, the
aggregate amount of lease and rental commitments (in the minimum amount required
by the applicable lease or rental agreements) of the Borrower and its
Subsidiaries for the most recently ended period of four consecutive fiscal
quarters, on a consolidated basis (such consolidation to be in accordance with
GAAP).


5

--------------------------------------------------------------------------------





“Consolidated Total Assets” means the net book value of all assets of the
Borrower and its Subsidiaries reflected on the consolidated balance sheet of the
Borrower and its Subsidiaries, as determined on a consolidated basis in
accordance with GAAP.
“Consolidated Total Debt” means, at any date of determination, the sum of (a)
Consolidated Indebtedness on such date plus (b) Excess Letter of Credit
Obligations on such date plus (c) the product of (i) 6.00 multiplied by (ii)
Consolidated Lease Obligations on such date.
“Consolidated Total Debt to Capitalization Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Total Debt to (b) the sum of (i)
Stockholders’ Equity plus (ii) Consolidated Total Debt.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement or instrument to which such Person is
a party.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to:
(a)    in the case of Eurodollar Rate Loans, the sum of (i) the Eurodollar Rate
for such Loans plus (ii) the Applicable Rate, plus (iii) 2% per annum, and
(d)    in the case of Base Rate Loans and for all other Obligations, the sum of
(i) the Base Rate plus (ii) the Applicable Rate plus (iii) 2% per annum.
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder


6

--------------------------------------------------------------------------------





within two Business Days of the date when due, (b) has notified the Borrower or
the Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower and each
other Lender promptly following such determination.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
the Borrower or any Subsidiary, including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes issued by any other
Person or accounts receivable or any rights and claims associated therewith or
any capital stock of, or other Equity Interests in, any other Person.
“Dollar” and “$” mean lawful money of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


7

--------------------------------------------------------------------------------





“EEA Member Country” means any of the member states of the European Union, the
United Kingdom, Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, which in either case results in a Material Adverse Effect; (c) a complete
or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan, which results in a Material Adverse Effect; (d) the filing
of a notice of intent to terminate, or the treatment of a


8

--------------------------------------------------------------------------------





Pension Plan amendment as a termination under Sections 4041 or 4041A of ERISA,
which in either case results in a Material Adverse Effect; (e) the institution
by the PBGC of proceedings to terminate a Pension Plan; (f) the institution of
proceedings under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; or (g) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Borrower (including such
liability imposed upon Borrower in its capacity as an ERISA Affiliate of another
entity).
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Base Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, or a comparable or successor rate, which rate is approved
by the Administrative Agent in consultation with the Borrower (“LIBOR”); and
(b)    for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time, determined two Business Days prior to such date for Dollar deposits with a
term of one month commencing that date;
provided, that, to the extent a comparable or successor rate is approved by the
Administrative Agent in consultation with the Borrower, the approved rate shall
be applied to the applicable Interest Period in a manner consistent with market
practice; provided, further, that, to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied to the applicable Interest Period as otherwise reasonably determined
by the Administrative Agent with the consent of the Borrower (such consent not
to be unreasonably withheld); and if the Eurodollar Base Rate shall be less than
0.75%, such rate shall be deemed 0.75% for purposes of this Agreement.
“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan bearing interest
at a rate based on the Eurodollar Rate, a rate per annum determined by the
Administrative Agent to be equal to the quotient obtained by dividing (i) the
Eurodollar Base Rate for such Base Rate Loan for such day by (ii) one minus the
Eurodollar Reserve Percentage for such Base Rate Loan for such day.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”


9

--------------------------------------------------------------------------------





“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurodollar fundings (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Letter of Credit Obligations” means, at any time, the amount by which
(a) all unpaid reimbursement obligations and all amounts available to be drawn
under all letters of credit of the Borrower and its Subsidiaries on a
consolidated basis exceed (b) $150,000,000.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to any such
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office is located
in, the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 3.06) or (ii) such Lender changes its Lending Office
except in each case to the extent that, pursuant to Section 3.01(a), amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office; (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(f), and (d) any U.S. federal
withholding taxes imposed under FATCA.
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
October 27, 2017, as amended from time to time, among the Borrower, Bank of
America, as administrative agent, the syndication agents and documentation agent
party thereto and a syndicate of lenders.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any applicable intergovernmental
agreement entered into to implement Sections 1471 through 1474 of the Code and
any fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.
“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions


10

--------------------------------------------------------------------------------





(as determined in such manner as the Federal Reserve Bank of New York shall set
forth on its public website from time to time) and published on the next
succeeding Business Day by the Federal Reserve Bank of New York as the federal
funds effective rate; provided that if the Federal Funds Rate as so determined
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“Fee Letter” means the fee letter agreement, dated March 24, 2020, among the
Borrower, the Administrative Agent and BofA Securities.
“Fitch” means Fitch IBCA, Inc.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for Tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction. The
term “Foreign Lender” shall also be deemed to include any Lender that is a
“disregarded entity” or a foreign partnership or other pass-through entity for
U.S. federal income Tax purposes if such Lender has one or more foreign owners.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
of the payment of such Indebtedness, or (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the


11

--------------------------------------------------------------------------------





primary obligor to pay such Indebtedness. The term “Guarantee” as a verb has a
corresponding meaning.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Increase Effective Date” has the meaning specified in Section 2.14.
“Increase Term Loans” has the meaning specified in Section 2.14.
“Indebtedness” means, as of any date of determination, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder and obligations evidenced by
bonds, debentures, notes, loan agreements or other similar instruments), (b) all
direct obligations arising under bankers’ acceptances, bank guaranties, surety
bonds and similar instruments, (c) all obligations in respect of the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business), (d) all Consolidated Capitalized Lease
Obligations, (e) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (d) above of Persons
other than the Borrower or any Subsidiary (the amount of such Guarantees to be
determined in accordance with GAAP), and (f) all Indebtedness of the types
referred to in clauses (a) through (e) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Borrower or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the
Borrower or any such Subsidiary.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Intangible Assets” means assets of the Borrower and its Subsidiaries that are
considered to be intangible assets under GAAP, including customer lists,
goodwill, computer software, copyrights, trade names, trademarks, patents,
franchises, licenses, unamortized deferred charges, unamortized debt discount
and capitalized research and development costs.
“Interest Payment Date” means, (a) as to any Loan made by any Lender other than
a Base Rate Loan, the last day of each Interest Period applicable to such Loan
and the Maturity Date applicable to such Lender; provided, however, that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan made


12

--------------------------------------------------------------------------------





by any Lender, the last Business Day of each March, June, September and December
and the Maturity Date applicable to such Lender.
“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Loan Notice; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day, unless, in
the case of a Eurodollar Rate Loan having an Interest Period of one month or
longer, such Business Day falls in another calendar month, in which case such
Interest Period shall end on the immediately preceding Business Day;
(ii)    any Interest Period pertaining to a Eurodollar Rate Loan having an
Interest Period of one month or longer that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date for the
applicable Loan.
“IRS” means the United States Internal Revenue Service.
“Joint Lead Arrangers” means BofA Securities and U.S. Bank.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes each Lender with a commitment to make Loans as
designated in Section 2.01, Section 2.14 or in an Assignment and Assumption
pursuant to which such Lender becomes a party hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as to which a Lender may from time to time notify the Borrower
and the Administrative Agent which office may include any Affiliate of such
Lender or any domestic or foreign branch of such Lender or such Affiliate.
Unless the context otherwise requires each reference to a Lender shall include
its applicable Lending Office.


13

--------------------------------------------------------------------------------





“LIBOR” has the meaning specified in the definition of “Eurodollar Base Rate.”
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent reasonably designates to determine LIBOR (or such other
commercially available source providing such quotations as may be reasonably
designated by the Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).
“Lien” means (a) any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest, (b) the interest of a vendor or lessor under any conditional sale,
finance lease or other title retention agreement (but not an operating lease)
and (c) any easement, right of way or other encumbrance on title to real
property.
“Loan” means a loan made by a Lender to the Borrower pursuant to Section 2.01
and/or Section 2.14.
“Loan Documents” means this Agreement, each Note and the Fee Letter.
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit A or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.
“Margin Regulations” means Regulations T, U and X of the FRB.
“Margin Stock” has the meaning specified in the Margin Regulations.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business or properties of the Borrower and
the Subsidiaries taken as a whole; (b) a material impairment of the ability of
the Borrower to perform its obligations


14

--------------------------------------------------------------------------------





under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability of any Loan
Document.
“Material Indebtedness” means, at any date, any Indebtedness (excluding any
Indebtedness outstanding hereunder), or obligations in respect of one or more
Swap Contracts, of the Borrower or any Material Subsidiary, having an aggregate
outstanding principal amount exceeding the Threshold Amount on such date. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Material Subsidiary in respect of any Swap
Contract at any time shall be the aggregate amount (giving effect to any netting
agreements) that such Person would be required to pay if such Swap Contract were
terminated at the close of business on such date.
“Material Subsidiary” means each Subsidiary of the Borrower that the Borrower
includes in Exhibit 21 to its Annual Reports on Form 10-K pursuant to Item
601(b)(21) of Regulation S-K under the Securities Exchange Act of 1934, as
amended.
“Maturity Date” means April 5, 2021; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next succeeding Business Day.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all affected
Lenders in accordance with the terms of Section 10.01 and (ii) has been approved
by the Required Lenders.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B
hereto.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the Obligations of the Borrower under
the Loan Documents include (a) the obligation to pay principal, interest,
charges, expenses, fees, attorney fees and disbursements, indemnities and other
amounts


15

--------------------------------------------------------------------------------





payable by the Borrower under any Loan Document and (b) the obligations of the
Borrower to reimburse any amount in respect of any of the foregoing that any
Lender, in its sole discretion, may elect to pay or advance on behalf of the
Borrower.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made at the request of the Borrower pursuant to Section 3.06).
“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Participating Member State” means each state so described in any EMU
Legislation.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and


16

--------------------------------------------------------------------------------





set forth in, with respect to plan years ending prior to the effective date of
the Pension Act, Section 412 of the Code and Section 302 of ERISA, each as in
effect prior to the Pension Act and, thereafter, Section 412, 430, 431, 432 and
436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to minimum funding standards under Section 412 of the Code.
“Permitted Acquisition” means any Acquisition (a) which has been approved by the
Board of Directors of the Person to be acquired (or whose assets or property are
to be acquired) in connection with such Acquisition, and (b) as to which both
immediately prior to and after giving pro forma effect thereto no Default
exists.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Public Filings” means (i) the Borrower’s Annual Report on Form 10-K for the
year ended May 26, 2019, (ii) the Borrower’s Quarterly Reports on Form 10-Q for
the fiscal quarters ended August 25, 2019, November 24, 2019 and February 23,
2020 and (iii) the Borrower’s Current Reports on Form 8-K filed with the SEC
after February 23, 2020 but before the Closing Date.
“Public Lender” has the meaning specified in Section 6.02.
“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any other
recipient of any payment to be made by or on account of or any withholding with
respect to any obligation of the Borrower.
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.


17

--------------------------------------------------------------------------------





“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Required Lenders” means, as of any date of determination, Lenders that, in the
aggregate, hold more than 50% of the then aggregate unpaid principal amount of
the Loans or, if no such principal amount is then outstanding, Lenders that in
the aggregate have more than 50% of the Commitments; provided that if any Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Required Lenders at such time the Commitments and Loans of such
Lender at such time.
“Resolution Authority” means any body which has authority to exercise any
Write-down and Conversion Powers.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of the Borrower
and, solely for purposes of notices given pursuant to Article II, any other
officer of the Borrower so designated by any of the foregoing officers in a
notice to the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of the Borrower shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of the Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of the Borrower.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) of the United
Kingdom or other relevant sanctions authority.
“S&P” means S&P Global Ratings, a S&P Global Inc. business, and any successor
thereto.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
“SOFR-Based Rate” means SOFR or Term SOFR.
“Stockholders’ Equity” means, at any time, the shareholders’ equity of the
Borrower and its consolidated Subsidiaries, as set forth or reflected on the
most recent consolidated balance sheet of the Borrower and its consolidated
Subsidiaries prepared in accordance with GAAP.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other


18

--------------------------------------------------------------------------------





interests having ordinary voting power for the election of directors or other
governing body (other than securities or interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
“Swap Contract” means any agreement with respect to any rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing.
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of a tax imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.
“Test Amount” means, on any date of determination, an amount equal to 30% of the
Consolidated Total Assets as of the last day of the fiscal year most recently
ended prior to such date for which financial statements have been prepared and
delivered to the Lenders.
“Threshold Amount” means $50,000,000.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UK Financial Legislation” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority,


19

--------------------------------------------------------------------------------





which includes certain credit institutions and investment firms, and certain
affiliates of such credit institutions or investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Bank” means U.S. Bank National Association, in its capacity as joint lead
arranger and joint bookrunner.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section 3.01(f).
“Wholly-Owned Subsidiary” means as of any date a Subsidiary of a Person with
respect to which all the outstanding equity securities entitled to vote in the
election of the Board of Directors or managers (or other persons performing
similar function) of such Subsidiary (other than director’s qualifying shares or
similar equity interests, shares or interests held by other Persons in
connection with requirements under liquor licensing laws or regulations and
preferred equity interests in real estate investment trusts that are otherwise
wholly-owned) are directly or indirectly beneficially owned by such Person on
such date.
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 1.02     Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.”


20

--------------------------------------------------------------------------------





Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any Law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such Law and any reference to any Law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    Each reference to “basis points” or “bps” shall be interpreted in
accordance with the convention that 100 bps = 1.0%.
(e)    Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

SECTION 1.03     Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise


21

--------------------------------------------------------------------------------





specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.

SECTION 1.04     Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.05     Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.06     Interest Rates. The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurodollar Rate” or with respect to any rate
that is an alternative or replacement for or successor to any of such rate
(including, without limitation, any LIBOR Successor Rate) or the effect of any
of the foregoing, or of any LIBOR Successor Rate Conforming Changes.

ARTICLE II    
THE COMMITMENTS

SECTION 2.01     Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make a Loan to the Borrower in Dollars on the
Closing Date in an amount not to exceed such Lender’s Commitment. Amounts
borrowed hereunder and prepaid or repaid may not be reborrowed.

SECTION 2.02     Borrowings, Conversions and Continuations of Loans.


22

--------------------------------------------------------------------------------





(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice.
Each such notice must be received by the Administrative Agent not later than
12:00 noon (i) two Business Days prior to the requested date of any Borrowing of
Eurodollar Rate Loans, (ii) three Business Days prior to the requested date of
any conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans and (iii) on the requested date of
any Borrowing of Base Rate Loans. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof. Each Loan Notice shall
specify (i) whether the Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted or continued, and (v) if applicable,
the duration of the Interest Period with respect thereto. If the Borrower fails
to specify a Type of Loan in a Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. No Loan may be converted into or continued as a Loan denominated in a
different currency.
(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of such Lender’s pro rata share of
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans. In the case of a Borrowing, each
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 2:00 p.m. on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Article IV, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting an
account of the Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.
(c)    During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.


23

--------------------------------------------------------------------------------





(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than twelve (12) Interest Periods in effect with respect to Loans.
(f)    The failure of any Lender to make any Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make any Loan to be made by
such other Lender on the date of any Borrowing.

SECTION 2.03     [Reserved].

SECTION 2.04     [Reserved].

SECTION 2.05     Prepayments.
The Borrower may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans , and (B) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(iii) any prepayment of Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
pro rata share of such prepayment. If such notice is given by the Borrower, the
Borrower shall irrevocably make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein. Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.15, each such prepayment shall be
applied to the Loans of the Lenders in accordance with their respective pro rata
share.

SECTION 2.06     Termination of Commitments. The Commitment of each Lender shall
automatically terminate immediately after the making of the Loan by such Lender
on the Closing Date.

SECTION 2.07     Repayment of Loans.


24

--------------------------------------------------------------------------------





The Borrower shall repay to the Administrative Agent for the account of each
Lender on the Maturity Date the then unpaid principal amount of each Loan made
by such Lender.

SECTION 2.08     Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus an applicable margin equal to the Applicable Rate; and (ii)
each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus an applicable margin equal to the Applicable Rate.
(b)    (i)     If any amount of principal of any Loan is not paid when due
(after any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(i)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (after any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Required Lenders, such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.
(ii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

SECTION 2.09     Fees. The Borrower shall pay to BofA Securities and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letter. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

SECTION 2.10     Computation of Interest and Fees. All computations of interest
for Base Rate Loans (including Base Rate Loans determined by reference to the
Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative


25

--------------------------------------------------------------------------------





Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.

SECTION 2.11     Evidence of Debt.
(a)    The Loans made by each Lender shall be evidenced by one or more accounts
or records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
(b)    Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (a)) above, and by each Lender in its accounts pursuant
to subsection (a), shall be prima facie evidence of the amount of principal and
interest due and payable or to become due and payable from the Borrower to, in
the case of the Register each Lender and, in the case of such account or
accounts, such Lender, under this Agreement and the other Loan Documents, absent
manifest error; provided that the failure of the Administrative Agent or such
Lender to make any entry, or any finding that an entry is incorrect, in the
Register or such account or accounts shall not limit or otherwise affect the
obligations of the Borrower under this Agreement and the other Loan Documents.

SECTION 2.12     Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars in immediately available funds not later than 2:00 p.m. on the
date specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. The Administrative Agent will promptly distribute to
each Lender its pro rata share of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by the Borrower shall become due
on a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be; provided, however, that, if such extension
would


26

--------------------------------------------------------------------------------





cause payment of interest on or principal of Eurodollar Rate Loans to be made in
the next succeeding calendar month, such payment shall be made on the
immediately preceding Business Day.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
(i)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the


27

--------------------------------------------------------------------------------





Administrative Agent because the conditions to the applicable Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and the obligations of the Lenders to make payments pursuant to
Section 10.04(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under Section
10.04(c) on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

SECTION 2.13     Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it, or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:
(a)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(b)    the provisions of this Section shall not be construed to apply to any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

SECTION 2.14     Increase Option.


28

--------------------------------------------------------------------------------





(a)    Request for Increase. Upon notice to the Administrative Agent (which
shall promptly notify the Lenders) after the Effective Date but prior to the
Maturity Date, the Borrower may request, on a single occasion, additional term
loans (the “Increase Term Loans”) from the existing Lenders or one or more
Additional Lenders (as hereinafter defined); provided that (i) there exists no
Default or Event of Default, (ii) the Borrower is in compliance with the
financial covenant set forth in Section 7.08, (iii) any such request for an
increase shall be in a minimum amount of $10,000,000, and (iv) no additional
Loans pursuant to this Section 2.14 shall result in aggregate Loans exceeding
$370,000,000. At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders or such
other time period as agreed by the Borrower (in consultation with the
Administrative Agent) and Additional Lender).
(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to provide an Increase
Term Loan and, if so (each such Lender an “Increase Consenting Lender”), whether
by an amount equal to, greater than, or less than its existing pro rata share of
Loans at such time. Any Lender not responding within such time period shall be
deemed to have declined to provide an Increase Term Loan. No existing Lender
shall be under any obligation to provide an Increase Term Loan and any such
decision whether to provide an Increase Term Loan shall be in such Lender’s sole
and absolute discretion.
(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. Subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld), the
Borrower may invite additional Eligible Assignees to become Lenders pursuant to
a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel (such Lenders, the “Additional Lenders”
and, together with the Increase Consenting Lenders, if any, collectively, the
“Increase Term Lenders” and each an “Increase Term Lender”).
(d)    Effective Date and Allocations. If the Loans are increased in accordance
with this Section, the Administrative Agent and the Borrower shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase. The Administrative Agent shall promptly notify the Increase Term
Lenders of the final allocation of such increase and the Increase Effective
Date.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent (i) a
certificate of the Borrower dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer (I)
certifying and attaching the resolutions adopted by the Borrower approving or
consenting to such increase, and (II) certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article V are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.14, the representations and


29

--------------------------------------------------------------------------------





warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default or Event of Default
exists and (iii) if requested by the applicable Lender, Notes or replacement
Notes, as the case may be, executed and delivered by the Borrower.
(f)    Funding of Increase Term Loans. Each Increase Term Lender shall make the
amount of its Increase Term Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
2:00 p.m. on the proposed Increase Effective Date. Upon satisfaction of the
applicable conditions set forth in clause (e) of this Section 2.14, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting an
account of the Borrower on the books of the Administrative Agent with the amount
of such funds or (ii) wire transfer of such funds, in each case in accordance
with instructions provided to (and reasonably acceptable to) the Administrative
Agent by the Borrower.
(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 10.01 to the contrary.
(h)    Amendments. The Lenders hereby authorize the Administrative Agent to
enter into amendments to this Agreement with the Borrower as may be necessary in
order to make such technical amendments as may be necessary or appropriate in
the reasonable opinion of the Administrative Agent and the Borrower in
connection with the incurrence of any Increase Term Loan on terms consistent
with the relevant provisions of this Section 2.14.

SECTION 2.15     Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendment. The Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amount received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under


30

--------------------------------------------------------------------------------





this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided,
that, (x) if such payment is a payment of the principal amount of any Loans in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made at a time when the conditions set forth in
Section 4.01 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of that Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.
(iii)    Replacement of Defaulting Lenders. The Borrower may require any
Defaulting Lender to assign its interests, rights and obligations under this
Agreement pursuant to Section 10.13.
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans to be held on a pro rata basis by
the Lenders in accordance with their pro rata share, whereupon that Lender will
cease to be a Defaulting Lender; provided, that, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.



ARTICLE III    
TAXES, YIELD PROTECTION AND ILLEGALITY

SECTION 3.01     Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. If
any applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable


31

--------------------------------------------------------------------------------





Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the Borrower shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)    Indemnification by the Borrower.    The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent) or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.
(a)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for: (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom, whether or not such
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (d).
(b)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority pursuant to this
Section 3.01, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(c)    Status of Lenders.


32

--------------------------------------------------------------------------------





(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax,
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever (if any) of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;


33

--------------------------------------------------------------------------------





(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 871(h) or 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
section 871(h)(3) or 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in section 881 (c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E,
as applicable; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E-3, IRS From W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-4 on behalf of each such direct and indirect partner
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a party under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this


34

--------------------------------------------------------------------------------





paragraph, “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
from or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(d)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of the indemnified party, shall repay to such indemnified party
the amount paid over pursuant to this paragraph (g) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to Taxes that it deems confidential) to the indemnifying
party or any other Person.
(e)    Defined Terms. For purposes of this Section 3.01, the term “applicable
Law” shall include FATCA.
(f)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 3.02     Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans or Base Rate Loans whose interest is determined by
reference to the Eurodollar Rate, or to determine or charge interest rates based
upon the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, (i) any obligation
of such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest


35

--------------------------------------------------------------------------------





rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all such Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate) either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

SECTION 3.03     Inability to Determine Rates. (a) If the Required Lenders
reasonably determine that for any reason in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof that (a)
deposits in Dollars are not being offered to banks in the London interbank
market for such currency for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended and (y) in the event of a determination described
in the preceding sentence with respect to the Eurodollar Rate component of the
Base Rate, the utilization of the Eurodollar Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
(b) Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
the Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is


36

--------------------------------------------------------------------------------





not available or published on a current basis and such circumstances are
unlikely to be temporary; or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 3.03 with (x) one or
more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks and, in
each case, including any mathematical or other adjustments to such benchmark
giving due consideration to any evolving or then existing convention for similar
Dollar denominated syndicated credit facilities for such benchmarks, which
adjustment or method for calculating such adjustment shall be published on an
information service as selected by the Administrative Agent from time to time in
its reasonable discretion and may be periodically updated (the “Adjustment;” and
any such proposed rate, a “LIBOR Successor Rate”), and any such amendment shall
become effective at 5:00 p.m. on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment to all Lenders and the Borrower
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
(A) in the case of an amendment to replace LIBOR with a rate described in clause
(x), object to the Adjustment; or (B) in the case of an amendment to replace
LIBOR with a rate described in clause (y), object to such amendment; provided
that for the avoidance of doubt, in the case of clause (A), the Required Lenders
shall not be entitled to object to any SOFR-Based Rate contained in any such
amendment. Such LIBOR Successor Rate shall be applied in a manner consistent
with market practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke


37

--------------------------------------------------------------------------------





any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.


Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than
0.75% for purposes of this Agreement.
In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Conforming Changes to the Lenders reasonably
promptly after such amendment becomes effective.

SECTION 3.04     Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate); or
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower will from time to time, within ten (10)
Business Days after written demand by such Lender (with a copy of such demand to
the Administrative Agent), pay to the Administrative Agent for the account of
such Lender, such additional amount or amounts as will compensate such Lender
for such additional costs incurred or reduction suffered. A certificate as to
the amount of such increased cost, submitted to the Borrower and the
Administrative Agent by such Lender and showing in reasonable detail the basis
for the calculation thereof, shall be conclusive and binding upon all parties
hereto in the absence of manifest error.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender regarding capital or
liquidity


38

--------------------------------------------------------------------------------





requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement, the Commitments of such Lender or the Loans
made by such Lender to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
in reasonable detail the amount or amounts necessary to compensate such Lender
or its holding company as specified in subsection (a) or (b) of this Section,
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).

SECTION 3.05     Compensation for Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were


39

--------------------------------------------------------------------------------





obtained. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

SECTION 3.06     Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any material unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender in any material respect. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 10.13.

SECTION 3.07     Survival. All of the Borrower’s obligations under this Article
III shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV    
CONDITIONS PRECEDENT

SECTION 4.01     Conditions to Effectiveness. This Agreement and the obligation
of each Lender to make its Loan hereunder shall become effective upon
satisfaction (or waiver) of the following conditions precedent:
(a)    Deliveries. The Administrative Agent’s receipt of the following, each of
which shall be originals or electronic copies (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the Borrower, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and each of
the Lenders:


40

--------------------------------------------------------------------------------





(i)    executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;
(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note at least two (2) Business Days prior to the Closing Date;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers as the
Administrative Agent may reasonably require evidencing the identity and
authority of each Responsible Officer thereof authorized to act as a Responsible
Officer on behalf of the Borrower in connection with this Agreement and the
other Loan Documents to which the Borrower is a party;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed and
that the Borrower is validly existing, and in good standing in its jurisdiction
of organization, including certified copies of the Borrower’s Organization
Documents and certificate of good standing from the Borrower’s jurisdiction of
organization;
(v)    an opinion of Hunton Andrews Kurth LLP addressed to the Administrative
Agent and each Lender;
(vi)    a certificate of a Responsible Officer of the Borrower certifying that
(A) the representations and warranties of the Borrower contained in Article V
are true and correct in all material respects on and as of the Closing Date and
(B) no Default or Event of Default has occurred and is continuing or would
result from the making of Loans.
(b)    USA PATRIOT Act; Beneficial Ownership Certification. The Lenders shall
have received (i) at least three Business Days prior to the Closing Date, all
documentation and other information regarding the Borrower and the Subsidiaries
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the USA PATRIOT Act, that has been reasonably requested by the Administrative
Agent or any Lender at least five Business Days prior to the Closing Date and
(ii) to the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least three Business Days prior to the
Closing Date, a Beneficial Ownership Certification in relation to the Borrower.
(c)    Loan Notice. The Administrative Agent shall have received, on or prior to
the time required for its receipt pursuant to Section 2.02(a), a Loan Notice
with respect to the Loans requested to be made on the Closing Date.
(d)    Lender Approval of Conditions. Without limiting the generality of the
provisions of the last paragraph of Section 9.03, for purposes of determining
compliance with the conditions specified in this Section 4.01, each Lender that
has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each


41

--------------------------------------------------------------------------------





document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the date hereof specifying its
objection thereto.
(e)    Notice of Receipt. The Administrative Agent shall notify the Borrower and
each Lender of its receipt of the documents required under Section 4.01(a) in
satisfactory form and substance.
(f)    Fees. Receipt by the Administrative Agent, BofA Securities and the
Lenders of any fees required to be paid on or before the Closing Date.

ARTICLE V    
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

SECTION 5.01     Existence, Qualification and Power. The Borrower (a) is a
corporation duly formed, validly existing and in good standing under the Laws of
the jurisdiction of its incorporation, (b) has all requisite power and authority
to (i) own or lease its assets and carry on its business as presently conducted
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is authorized and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or authorization; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect.

SECTION 5.02     Authorization; No Contravention. The execution, delivery and
performance by the Borrower of each Loan Document to which it is party, (a) have
been duly authorized by all necessary corporate or other organizational action,
and (b) do not and will not: (i) violate the terms of any of such Person’s
Organization Documents; (ii) violate or result in a default or creation of any
Lien under (A) any material Contractual Obligation to which such Person is a
party or (B) any order, injunction, writ or decree of any Governmental Authority
or any arbitral award to which such Person or its property is subject; or (iii)
violate any Law, except, in each case referred to in clause (b)(ii) or (iii), to
the extent such violation or default would not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.03     Governmental Authorization; Other Consents. The Borrower has
obtained each approval, consent, exemption or authorization, or made each filing
with, any Governmental Authority or any other Person required in connection with
the execution, delivery or performance by the Borrower of this Agreement or any
other Loan Document.

SECTION 5.04     Binding Effect. This Agreement has been, and each other Loan
Document to which the Borrower is a party, when delivered hereunder, will have
been, duly executed and delivered by the Borrower. This Agreement constitutes,
and each other Loan Document to which the Borrower is a party when so delivered
will constitute, a legal, valid and binding obligation


42

--------------------------------------------------------------------------------





of the Borrower, enforceable against the Borrower in accordance with its terms,
subject to general principles of equity and to bankruptcy, insolvency,
reorganization, moratorium and other state or Federal Debtor Relief Laws or Laws
affecting creditors’ rights generally from time to time in effect and any
implied covenant of good faith and fair dealing, whether considered in a
proceeding in equity or at law.

SECTION 5.05     Financial Statements.
(a)    The Audited Financial Statements furnished to the Administrative Agent
and each Lender (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present in all material respects the financial condition of
the Borrower and the consolidated Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and the consolidated
Subsidiaries as of the date thereof, including liabilities for Taxes, material
commitments and Indebtedness.
(b)    The unaudited consolidated financial statements of the Borrower and the
consolidated Subsidiaries delivered pursuant to Section 6.01(b), and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter covered thereby furnished to the Administrative
Agent and each Lender (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and the consolidated Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.
(c)    Since May 26, 2019, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect, except as disclosed in the Public Filings.

SECTION 5.06     Litigation. Except for the matters disclosed in the Public
Filings, there are (a) no actions, suits or proceedings pending or, to the
knowledge of the Borrower, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of the Subsidiaries or against any of their respective properties that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect and (b) no orders, decrees, judgments, rulings,
injunctions, writs, temporary restraining orders or other orders of any nature
issued by any court or Governmental Authority that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

SECTION 5.07     No Default. No Default has occurred and is continuing.

SECTION 5.08     Environmental Compliance. The Borrower and each Material
Subsidiary conducts in the ordinary course of business a review of the effect of
existing (a) Environmental Laws and (b) claims alleging potential liability or
responsibility for violation of any


43

--------------------------------------------------------------------------------





Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Borrower has reasonably concluded that the effect of
such Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

SECTION 5.09     Taxes. The Borrower and each Material Subsidiary has timely
filed (taking into account all properly granted extensions) all Federal, state
and other material Tax returns and reports required to be filed, and has timely
paid (taking into account all properly granted extensions) all Federal, state
and other material Taxes, assessments, fees and other governmental charges
levied or imposed upon it or its properties, income or assets otherwise due and
payable, whether or not shown on any Tax return, except those which are being
contested in good faith by appropriate proceedings diligently conducted or for
which adequate reserves have been provided in accordance with GAAP. There is no
proposed Tax assessment against the Borrower or any Material Subsidiary that
would, if made, have a Material Adverse Effect. Neither the Borrower nor any
Material Subsidiary is party to any Tax sharing agreement.

SECTION 5.10     ERISA Compliance.
(a)    Except as would not reasonably be expected to have a Material Adverse
Effect, (i) each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws, (ii)
each Pension Plan that is intended to be a qualified plan under Section 401(a)
of the Code has received a favorable determination letter from the Internal
Revenue Service to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income Tax under Section
501(a) of the Code or an application for such a letter is either currently being
processed by the IRS or will be timely submitted to the IRS and, to the best
knowledge of the Borrower, nothing has occurred that would prevent, or cause the
loss of, such Tax-qualified status and (iii) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA.
(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    No ERISA Event has occurred and the Borrower is not aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan; (ii) the Borrower and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained.

SECTION 5.11     Margin Regulations; Investment Company Act.


44

--------------------------------------------------------------------------------





(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying Margin Stock
or extending credit for the purpose of purchasing or carrying Margin Stock.
(b)    The Borrower is not required to be registered as an “investment company”
under the Investment Company Act of 1940.

SECTION 5.12     Disclosure. Taken as a whole, the written reports, financial
statements, certificates and other written information furnished by or on behalf
of the Borrower or any Subsidiaries to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement and the other Loan Documents or delivered hereunder or under any Loan
Document (in each case, as modified or supplemented by other information so
furnished) do not, at the time furnished, contain any material misstatement of
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time made.

SECTION 5.13     Compliance with Laws. The Borrower and each Material Subsidiary
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith or (b) the
failure to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

SECTION 5.14     OFAC. None of (a) the Borrower, nor any of its Subsidiaries,
nor, to the knowledge of the Borrower and its Subsidiaries, any director,
officer or employee thereof, or (b) to the knowledge of the Borrower, any agent
of the Borrower or any Subsidiary that will act in any capacity in connection
with or benefit from the term loan credit facility established hereby, is an
individual or entity that is, or is owned or controlled by any individual or
entity that is (i) currently the subject or target of any Sanctions, (ii)
included on OFAC’s List of Specially Designated nationals, HMT’s Consolidated
List of Financial Sanctions Targets and the Investment Ban List, or any similar
lit enforced by any other relevant sanctions authority or (iii) located,
organized or resident in a Designated Jurisdiction.

SECTION 5.15     Anti-Corruption Laws. The Borrower and its Subsidiaries are in
compliance in all material respects with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other applicable
anti-corruption laws and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

SECTION 5.16     EEA Financial Institutions. The Borrower is not an EEA
Financial Institution.

SECTION 5.17     ERISA. The Borrower represents and warrants as of the Closing
Date that the Borrower is not and will not be using “plan assets” (within the
meaning of 29 CFR §


45

--------------------------------------------------------------------------------





2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments.

ARTICLE VI    
AFFIRMATIVE COVENANTS
The Borrower covenants and agrees that, so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation (other than contingent
indemnification obligations) hereunder shall remain unpaid or unsatisfied:

SECTION 6.01     Financial Statements. The Borrower shall deliver to the
Administrative Agent (for further distribution to each Lender):
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of earnings, changes in shareholders’ equity and
accumulated other comprehensive income (loss) and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing, which report and opinion shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit; and
(b)    as soon as available, but in any event within 60 days after the end of
each of the first three fiscal quarters of the Borrower in each fiscal year, a
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of each such fiscal quarter, and the related consolidated statements
of earnings, changes in shareholders’ equity and accumulated other comprehensive
income (loss) and cash flows for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail certified by a Responsible Officer as fairly presenting in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.
As to any information contained in materials furnished pursuant to Section
6.02(b), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

SECTION 6.02     Certificates; Other Information. The Borrower shall deliver to
the Administrative Agent and each Lender, in form and detail reasonably
satisfactory to the Administrative Agent:


46

--------------------------------------------------------------------------------





(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer;
(b)    promptly after the same become publicly available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements filed by the Borrower with the
SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
and
(c)    promptly following a request by any Lender, all documentation and other
information such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act. The Borrower shall (i)
prepare and deliver to the Administrative Agent notice of any change in the
information provided in any Beneficial Ownership Certification that would result
in a change to the list of beneficial owners identified in parts (c) or (d) of
such Beneficial Ownership Certification and (ii) promptly upon receiving a
request therefor from the Administrative Agent, prepare and deliver to the
Administrative Agent such other information with respect to the Borrower or any
of its Subsidiaries as from time to time may be reasonably requested by the
Administrative Agent.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(b) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date on which such documents are posted
on the Borrower’s website on the Internet at the website address listed on
Schedule 10.02 (which website includes an option to subscribe to a free service
alerting subscribers by e-mail of new SEC filings), at www.sec.gov, or at such
other Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that, with respect to
documents required to be delivered pursuant to Section 6.01(a) or (b): (i) the
Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender upon its request to the Borrower to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Borrower shall notify the
Administrative Agent and each Lender (by electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery by a Lender, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or BofA
Securities will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks,


47

--------------------------------------------------------------------------------





Syndtrak, ClearPar, or a substantially similar electronic transmission system
(the “Platform”) and (b) certain of the Lenders (each a “Public Lender”) may
have personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (i) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(ii) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Administrative Agent, BofA Securities and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor,” and (iv) the Administrative Agent and BofA Securities shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

SECTION 6.03     Notices.
(a)    Promptly (and in any event, within five (5) Business Days after any
Responsible Officer obtains knowledge thereof) the Borrower shall notify the
Administrative Agent and each Lender of the occurrence of any Default; and
(b)    Promptly (and in any event, within five (5) Business Days after any
Responsible Officer obtains knowledge thereof) the Borrower shall notify the
Administrative Agent and each Lender of any announcement by Moody’s, S&P or
Fitch of any change in a Debt Rating.
Each notice pursuant to Section 6.03(a) shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower has taken and proposes to take with respect
thereto.

SECTION 6.04     Payment of Tax Obligations. The Borrower shall, and shall cause
each Subsidiary to, pay and discharge, as the same shall become due and payable,
all its material Tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary.

SECTION 6.05     Preservation of Existence, Etc. The Borrower shall (a) preserve
and maintain its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05; and (b) take all reasonable action to maintain all rights,
privileges, permits, licenses, approvals and franchises in each case which are
necessary in the conduct of its business, except to the extent that failure to
do so would not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its


48

--------------------------------------------------------------------------------





registered patents, trademarks, trade names and service marks, the
non-preservation or non-renewal of which would reasonably be expected to have a
Material Adverse Effect.

SECTION 6.06     Maintenance of Properties. The Borrower shall, and shall cause
each Material Subsidiary to, (a) maintain, preserve and protect all of its
properties and equipment necessary and material to the operation of its business
in good working order and condition, ordinary wear and tear excepted; and (b)
make all necessary repairs thereto and renewals and replacements thereof except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

SECTION 6.07     Maintenance of Insurance. The Borrower shall, and shall cause
each Material Subsidiary to, maintain insurance with financially sound and
reputable insurance companies, or systems of self-insurance, against such risks
and in such amounts as are customarily insured against by Persons engaged in the
same or similar businesses.

SECTION 6.08     Compliance with Laws. The Borrower shall, and shall cause each
Subsidiary to, comply in all material respects with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.

SECTION 6.09     Books and Records. The Borrower shall, and shall cause each
Material Subsidiary to, maintain proper books of record and account in
conformity with GAAP.

SECTION 6.10     Inspection Rights. The Borrower shall, and shall cause each
Subsidiary to, permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its principal officers, and independent public accountants, all at
the expense of the Borrower and at such reasonable times during normal business
hours and as often as may be reasonably requested, upon reasonable advance
notice to the Borrower, but not more frequently than once per 12-month period;
provided, however, that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower as often
as may be reasonably requested.

SECTION 6.11     Use of Proceeds; Margin Stock.
(a)    The Borrower shall use the proceeds of the Loans for (i) working capital
and capital expenditures, (ii) the refinancing of certain existing indebtedness,
(iii) Permitted Acquisitions and related fees and expenses and (iv) general
corporate purposes not in violation of any Law or of any Loan Document.
(b)     The Borrower shall not use the proceeds of any Borrowing, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
(x) declare and make cash dividend payments to its stockholders or (y) purchase,
repurchase, redeem, defease or otherwise


49

--------------------------------------------------------------------------------





acquire for cash any capital stock or other Equity Interests issued by it, other
than shares of the Borrower’s common stock withheld for taxes on vesting of
restricted stock, shares delivered or deemed to be delivered to the Borrower on
tender of stock in payment for the exercise price of options, and shares
reacquired pursuant to tax withholding on option exercises.
(c)    The Borrower shall not use the proceeds of any Borrowing, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, in each case, in a manner which violates the Margin
Regulations.
(d)    Immediately after giving effect to the application of the proceeds of any
Loan that constitutes a “purpose credit” as defined under Regulation U issued by
the FRB, not more than 25% (or such greater or lesser percentage as is provided
in the exclusions from the definition of “Indirectly secured” contained in
Regulation U as in effect at the time of the making of such Loan) of the value
of the assets of the Borrower and the Subsidiaries on a consolidated basis will
be Margin Stock.

SECTION 6.12     Anti-Corruption Laws. The Borrower shall, and shall cause each
Subsidiary to, comply in all material respects with the requirements of the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other applicable anti-corruption laws and maintain policies and procedures
designed to promote and achieve compliance with such laws.

ARTICLE VII    
NEGATIVE COVENANTS
The Borrower covenants and agrees that, so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation (other than contingent
indemnification obligations) hereunder shall remain unpaid or unsatisfied:

SECTION 7.01     Liens. The Borrower shall not, nor shall it permit any
Subsidiary to create, incur, assume or suffer to exist any Lien upon any of its
assets, whether now owned or hereafter acquired, other than the following:
(a)    Liens existing on the date hereof and to the extent any such Liens secure
Indebtedness for borrowed money in excess of $1,000,000 individually, such Liens
are listed on Schedule 7.01;
(b)    Liens for Taxes, assessments and other governmental charges or levies not
yet due which are not delinquent or remain payable without penalty, or to the
extent non-payment thereof is permitted under Section 6.04;
(c)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
processors’ landlords’ or other like Liens arising in the ordinary course of
business and securing obligations which are not delinquent by more than 60 days
or to the extent non-


50

--------------------------------------------------------------------------------





payment thereof is permitted under Section 6.04 or which have been bonded for
the full amount;
(d)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(e)    deposits to secure the performance of bids, tenders, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(f)    zoning restrictions, easements, rights-of-way, restrictions and other
similar encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially interfere with
the ordinary conduct of the business of the applicable Person;
(g)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(h)    any interest or title of a lessor under any lease;
(i)    licenses, leases or subleases granted to other Persons not interfering in
any material respect with the business of the Borrower or any of its Material
Subsidiaries;
(j)    Liens arising solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (A) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Borrower or any of its Subsidiaries in excess of those set forth by regulations
promulgated by the Federal Reserve Board and (B) such deposit account is not
intended by the Borrower or any of its Subsidiaries to provide collateral for
debt for borrowed money owed to the depository institution;
(k)    purchase money Liens and Liens securing Capital Leases; provided that the
Lien attaches only to the asset being purchased or leased and does not exceed
100% of the purchase price or fair market value of such asset;
(l)    Liens on assets of Persons which become Subsidiaries after the date of
this Agreement; provided that such Liens existed at the time of such Persons
became Subsidiaries and were not created in anticipation thereof;
(m)    extensions, renewals or replacements, in whole or in part, of any Liens
referred to in the foregoing clauses (a), (k) and (l); provided that the
principal amount of Indebtedness secured thereby and not otherwise authorized by
this Section 7.01 shall not exceed the principal amount of Indebtedness, plus
any premium or fee payable in connection


51

--------------------------------------------------------------------------------





with any such extension, renewal or replacement, so secured at the time of such
extension, renewal or replacement;
(n)    Liens in favor of the administrative agent and the lenders under, and in
accordance with the terms of, the Existing Credit Agreement; and
(o)    other Liens on assets or other properties of the Borrower and its
Subsidiaries; provided that the sum of (i) the aggregate Indebtedness secured by
such other Liens (exclusive of Indebtedness secured by Liens permitted by
clauses (a) through (n) of this Section 7.01) plus, without duplication, (ii)
the aggregate amount of Indebtedness permitted under Section 7.03(g) shall not
exceed an amount equal to $100,000,000.

SECTION 7.02     Acquisitions. The Borrower shall not, nor shall it permit any
Subsidiary to make any Acquisitions except Permitted Acquisitions.

SECTION 7.03     Subsidiary Indebtedness. The Borrower will not permit any
Subsidiary to create, incur, assume or permit to exist any Indebtedness, except:
(a)    Indebtedness existing on the date hereof;
(b)    Indebtedness of any Subsidiary to the Borrower or any Wholly-Owned
Subsidiary;
(c)    any Indebtedness incurred to refinance any Indebtedness of any Subsidiary
outstanding on October 27, 2017 to the extent the amount of Indebtedness so
incurred is not in excess of the amount of Indebtedness refinanced, plus any
interest, fees and premiums incurred in connection therewith;
(d)    Guarantees by any Subsidiary of Indebtedness of the Borrower or any
Wholly-Owned Subsidiary to the extent such Indebtedness is permitted under this
Agreement;
(e)    reimbursement obligations with respect to letters of credit obtained in
the ordinary course of business;
(f)    Indebtedness in respect of Capital Leases; and
(g)    other Indebtedness incurred after October 27, 2017 in an aggregate amount
not to exceed $100,000,000.

SECTION 7.04     Fundamental Changes. The Borrower shall not, nor shall it
permit any Material Subsidiary to, merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:


52

--------------------------------------------------------------------------------





(a)    any Subsidiary may merge or consolidate with (i) the Borrower, provided
that the Borrower shall be the continuing or surviving Person, or (ii) any one
or more other Subsidiaries, provided that when any Wholly-Owned Subsidiary is
merging with another Subsidiary, the Wholly-Owned Subsidiary shall be the
continuing or surviving Person;
(b)    the Borrower or any Subsidiary may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) (i) to the Borrower or to
another Subsidiary; provided that if the transferor in such a transaction is the
Borrower or a Wholly-Owned Subsidiary, then the transferee must either be the
Borrower or a Wholly-Owned Subsidiary, or (ii) pursuant to a Disposition
permitted under Section 7.05;
(c)    the Borrower may merge or consolidate with any Person so long as (i) the
Borrower is the surviving Person or (ii) (A) the surviving Person expressly
assumes by a duly executed amendment to this Agreement all of the Borrower’s
obligations hereunder and under the other Loan Documents, in a manner
satisfactory to the Administrative Agent and the Lenders and (B) such transfer
of the Borrower’s rights and obligations hereunder is approved by the
Administrative Agent and each Lender in accordance with the terms of Section
10.06(a); and
(d)    any Subsidiary may merge or consolidate with any Person so long as such
Subsidiary is the surviving Person.

SECTION 7.05     Dispositions. The Borrower shall not, nor shall it permit any
Subsidiary to, make any Disposition or enter into any agreement to make any
Disposition, except:
(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)    Dispositions of equipment and inventory in the ordinary course of
business;
(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property within 90
days of such Disposition;
(d)    Dispositions permitted pursuant to Section 7.04;
(e)    Dispositions by the Borrower or any Subsidiary to the Borrower or any
Wholly-Owned Subsidiary; and
(f)    other Dispositions made after October 27, 2017 in an amount that does not
exceed the Test Amount.

SECTION 7.06     Transactions with Affiliates. The Borrower shall not, nor shall
it permit any Subsidiary to, enter into any transaction with any Affiliate of
the Borrower, except (a) as expressly permitted by this Agreement, (b) in
connection with the repurchase by the Borrower of common stock of the Borrower,
(c) in connection with any dividends or distributions with respect


53

--------------------------------------------------------------------------------





to any Equity Interests of the Borrower, (d) in the ordinary course of business
and pursuant to the reasonable conduct of business of the Borrower or such
Subsidiary or (e) on fair and reasonable terms substantially as favorable to the
Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to transactions between or among the Borrower and any of its Wholly-Owned
Subsidiaries or between or among any Wholly-Owned Subsidiaries.

SECTION 7.07     Burdensome Agreements. The Borrower shall not, nor shall it
permit any Material Subsidiary to, enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that limits the ability of any
Material Subsidiary to pay dividends or make other distributions on its capital
stock to the Borrower or any Material Subsidiary owning such capital stock or
otherwise transfer property to the Borrower or any Material Subsidiary.
Notwithstanding the foregoing, nothing in this Section 7.07 shall prohibit (a)
any limitations or restrictions contained in Contractual Obligations existing on
the Closing Date, (b) limitations or restrictions with respect to a Person
acquired by the Borrower or a Material Subsidiary and existing at the time of
such acquisition, which limitations or restrictions are not applicable to any
other Person, (c) customary limitations or restrictions in any acquisition
agreement with respect to a Person subject to any disposition by the Borrower or
a Material Subsidiary, which limitations or restrictions are not applicable to
any other Person, and (d) limitations or restrictions consisting of customary
net worth, leverage and other financial covenants, customary covenants regarding
the merger or sale of assets of a Material Subsidiary, customary restrictions on
transactions with Affiliates, and customary subordination provisions with
respect to intercompany debt, in each case contained in, or required by, any
Contractual Obligation governing Indebtedness of a Subsidiary permitted under
Section 7.03; provided that the limitations or restrictions contained in any
extensions, refinancings, renewals or replacements of the Contractual
Obligations referred to in clauses (a) and (b) are no less favorable in any
material respect to the Lenders than those that are being extended, refinanced,
renewed or replaced.

SECTION 7.08     Consolidated Total Debt to Capitalization Ratio. The Borrower
will not permit the Consolidated Total Debt to Capitalization Ratio as of the
end of any fiscal quarter of the Borrower to be greater than 0.75 to 1.00.

SECTION 7.09     Sanctions. The Borrower will not directly or, to its knowledge,
indirectly, use the proceeds of any Loan, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, to fund any activities of or business
with any individual or entity, or in any Designated Jurisdiction, that will
result in a violation by any individual or entity (including any individual or
entity participating in the transaction, whether as Lender, Joint Lead Arranger,
Administrative Agent or otherwise) of Sanctions.

SECTION 7.10     Anti-Corruption Laws. The Borrower will not directly or, to its
knowledge, indirectly use the proceeds of any Loan for any purpose that would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010, and other applicable anti-corruption laws.


54

--------------------------------------------------------------------------------






ARTICLE VIII    
EVENTS OF DEFAULT AND REMEDIES

SECTION 8.01     Events of Default. Any of the following shall constitute an
Event of Default:
(a)    Non-Payment. The Borrower fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan, or (ii) within three days
after the same becomes due, any interest on any Loan, or any fee due hereunder,
or (iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
(b)    Specific Covenants. The Borrower fails to perform or observe (i) any
term, covenant or agreement contained in any of Section 6.05 (with respect to
existence of the Borrower only), 6.11 or Article VII or (ii) any term, covenant
or agreement contained in Sections 6.01, 6.02 or 6.03(a) and such failure
continues for ten or more days; or
(c)    Other Defaults. The Borrower fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in this Agreement and such failure continues for 30 or more days after delivery
of notice to a Responsible Officer of such failure from the Administrative Agent
or any Lender; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower herein, other than any representation, warranty, certification or
statement of fact made or deemed made in Section 5.10, shall be incorrect or
misleading in any material respect when made or deemed made; or
(e)    Cross-Default. The Borrower or any Material Subsidiary (i) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness, or
(ii) fails to observe or perform any other agreement or condition relating to
any Material Indebtedness, or any other event occurs, the effect of which
default or other event is to cause or to permit the holder or holders of such
Material Indebtedness to cause, with the giving of notice if required, such
Material Indebtedness to become due prior to its stated maturity; provided,
however, that an Event of Default under this Section 8.01(e) caused by the
occurrence of a default with respect to such Material Indebtedness shall be
cured for purposes of this Agreement (i) upon the party asserting such default
waiving such default, (ii) upon the Borrower or such Subsidiary curing such
default prior to such party exercising any remedies with respect thereto if, at
the time of such waiver or such cure the Administrative Agent has not exercised
any rights or remedies with respect to an Event of Default under this Section
8.01(e) or (iii) upon the Borrower’s or such Material Subsidiary’s otherwise
making adequate provision for the payment of such Material Indebtedness in form
and substance satisfactory to the Administrative Agent and the Required Lenders
prior to such party exercising any remedies with respect thereto if, at the time
of such adequate provision the Administrative Agent has


55

--------------------------------------------------------------------------------





not exercised any rights or remedies with respect to an Event of Default under
this Section 8.01(e); or
(f)    Insolvency Proceedings, Etc. The Borrower or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
(g)    Inability to Pay Indebtedness; Attachment. (i) The Borrower or any
Material Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
(h)    Judgments. There is entered against the Borrower or any Material
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance) and such
judgment or order shall continue unsatisfied and unstayed for a period of 60
days (i) after the entry of any such judgment or order, or (ii) after any appeal
in good faith of such judgment or order so long as during such appeal any
execution of such judgment or order is stayed; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j)    Change of Control. There occurs any Change of Control.

SECTION 8.02     Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
(a)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under


56

--------------------------------------------------------------------------------





any other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower; and
(b)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable without further act of the Administrative Agent or any Lender. The
Administrative Agent shall use reasonable efforts to give the Borrower prompt
written notice of any exercise of the remedies set forth in clauses (a) and (b)
of Section 8.02, but the failure to deliver such notice shall not impair the
availability, effectiveness or validity of such remedy.

SECTION 8.03     Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable), any amounts received by the Administrative Agent on account of
the Obligations shall be applied by the Administrative Agent in the following
order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts payable to the Lenders, ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations (other than contingent
indemnification obligations) have been indefeasibly paid in full, to the
Borrower or as otherwise required by Law.

ARTICLE IX    .
ADMINISTRATIVE AGENT

SECTION 9.01     Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder


57

--------------------------------------------------------------------------------





and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and the Borrower shall not have rights as a third party beneficiary of any of
such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

SECTION 9.02     Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 9.03     Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


58

--------------------------------------------------------------------------------





The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrative Agent by the
Borrower or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 9.04     Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

SECTION 9.05     Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such subagent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the term loan credit facility provided for
herein as well as activities as Administrative Agent.

SECTION 9.06     Resignation of Administrative Agent. (a) The Administrative
Agent may at any time give notice of its resignation to the Lenders and the
Borrower. Upon receipt


59

--------------------------------------------------------------------------------





of any such notice of resignation, the Required Lenders shall have the right to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States, with the
consent of the Borrower (unless a Default has occurred and is then existing, in
which case the consent of the Borrower shall not be required), which consent
shall not be unreasonably withheld or delayed. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above,
provided that in no event shall any such successor Administrative Agent be a
Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in
Section 3.01(g) and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative


60

--------------------------------------------------------------------------------





Agent, its sub agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them (i) while the retiring or
removed Administrative Agent was acting as Administrative Agent and (ii) after
such resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (a) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (b) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

SECTION 9.07     Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 9.08     No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers, Syndication Agents or
Documentation Agents, if any, listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

SECTION 9.09     Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Laws or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise.
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, and the Administrative Agent and
their respective agents and counsel and all other amounts due to the Lenders and
the Administrative Agent under 2.09 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for


61

--------------------------------------------------------------------------------





the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.10     Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Joint Lead Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower, that
at least one of the following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement ,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


62

--------------------------------------------------------------------------------





(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, each Joint Lead Arranger and their
respective Affiliates and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that none of the Administrative Agent,
any Joint Lead Arranger or any of their respective Affiliates is a fiduciary
with respect to the assets of such Lender involved in such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).
As used in this Section, “PTE” means a prohibited transaction class exemption
issued by the U.S. Department of Labor, as any such exemption may be amended
from time to time.

ARTICLE X    
MISCELLANEOUS

SECTION 10.01     Amendments, Etc. No amendment or waiver of any provision of
this Agreement and no consent to any departure by the Borrower therefrom, shall
be effective unless in writing signed by the Required Lenders and the Borrower
and acknowledged by the Administrative Agent, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such amendment, waiver or consent
shall:
(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(b)    postpone any date fixed by this Agreement for any payment of principal,
interest, fees or other amounts due to the Lenders (or any of them) without the
written consent of each Lender directly affected thereby;
(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder without the written consent
of each Lender directly and adversely affected thereby; provided, however, that
only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate.
(d)    change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender; or
(e)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to


63

--------------------------------------------------------------------------------





amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender;
and, provided further, that no Defaulting Lender shall have any right to approve
or disapprove any amendment, waiver or consent hereunder (and any amendment,
waiver or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender, (iii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document, (iv) each Lender is entitled to vote
as such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (v) the Required Lenders shall determine whether
or not to allow the Borrower to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.

SECTION 10.02     Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by electronic mail as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower or the Administrative Agent, to the address,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
(ii)    if to any other Lender, to the address, electronic mail address or
telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by electronic mail shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e- mail,


64

--------------------------------------------------------------------------------





FpML messaging, and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, electronic mail, telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, electronic mail, telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent


65

--------------------------------------------------------------------------------





from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

SECTION 10.03     No Waiver; Cumulative Remedies. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by Law.

SECTION 10.04     Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of one counsel for the
Administrative Agent), in connection with the syndication of the term loan
credit facility provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all documented out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the reasonable fees, charges and
disbursements of any one counsel for the Administrative Agent, local counsel and
one additional counsel for each Lender to the extent of any conflict of
interest), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement


66

--------------------------------------------------------------------------------





and the other Loan Documents, including its rights under this Section or (B) in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of not more than one counsel in any
jurisdiction; provided, that, in the case of a conflict of interest where the
Indemnitee affected by such conflict informs the Borrower of such conflict and
thereafter retains its own counsel, of another counsel in each applicable
jurisdiction for such affected Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or the use or proposed use of the proceeds therefrom, or (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence, willful
misconduct or bad faith of such Indemnitee.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party thereof, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent) or such Related Party, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of the unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party acting for the Administrative Agent (or any
such sub-agent) in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended


67

--------------------------------------------------------------------------------





recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

SECTION 10.05     Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent, upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

SECTION 10.06     Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section 10.06, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section 10.06, or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
subsection (f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section 10.06 and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion


68

--------------------------------------------------------------------------------





of its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default under Section 8.01(a), (b) (with respect to
Section 7.08 only), (f) or (g) has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default under Section
8.01(a), (b) (with respect to Section 7.08 only), (f) or (g) has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten Business Days
after having received notice thereof; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a


69

--------------------------------------------------------------------------------





Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to a natural person (or to a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person).
(vi)    [Reserved].
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
(viii)    Assignee is not a Competitor. Each assignee represents and warrants to
the Borrower that such assignee is not a Competitor.
The assignee shall deliver to the Borrower (with a copy to the Administrative
Agent) all applicable Tax forms as provided in Section 3.01(f). Subject to
acceptance and recording thereof by the Administrative Agent pursuant to
subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning


70

--------------------------------------------------------------------------------





Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05 and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section
10.06.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for Tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural person, a
Defaulting Lender, the Borrower, any of the Borrower’s Affiliates or
Subsidiaries or any Competitor) (each, a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly and adversely affects such Participant. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled


71

--------------------------------------------------------------------------------





to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to subsection (b)
of this Section 10.06. To the extent permitted by Law, each Participant also
shall be entitled to the benefits of Section 10.08 as though it were a Lender;
provided such Participant agrees to be subject to Section 2.13 as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
shall not be entitled to the benefits of Section 3.01 unless the Borrower is
notified of the participation sold to such Participant (in the case of a
Participant that would be a Foreign Lender if it were a Lender) and such
Participant agrees, for the benefit of the Borrower, to comply, and does so
comply, with Section 3.01(e) as though it were a Lender (it being agreed that
any requirement in Section 3.01(e) that the Borrower or the Administrative Agent
request a form, certificate or other documentation shall be treated for this
purpose as having been satisfied).
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 10.07     Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to


72

--------------------------------------------------------------------------------





the extent required by applicable Law or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to a written
agreement containing provisions substantially the same as those of this Section
10.07, to (i) any assignee of or Participant in, or any prospective assignee of
or Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.14(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Loans or (ii) the CUSIP Service Bureau or any similar agency
in connection with the issuance and monitoring of CUSIP numbers with respect to
the Loans, (h) with the consent of the Borrower or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 10.07 or (y) becomes available to the Administrative Agent, any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary; provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

SECTION 10.08     Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
Law, to setoff and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this


73

--------------------------------------------------------------------------------





Agreement or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness; provided, that, in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have.
Each Lender agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

SECTION 10.09     Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

SECTION 10.10     Counterparts; Integration; Effectiveness. This Agreement may
be executed in as many counterparts as necessary or convenient, including both
paper and electronic counterparts, but all such counterparts are one and the
same Agreement. This Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means (e.g. “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart of
this Agreement.

SECTION 10.11     Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the


74

--------------------------------------------------------------------------------





Administrative Agent or any Lender or on their behalf and notwithstanding that
the Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of the Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

SECTION 10.12     Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.

SECTION 10.13     Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment is reasonably expected to result in a reduction in
such compensation or payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and


75

--------------------------------------------------------------------------------





(e)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 10.14     Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY HERETO OR ANY RELATED
PARTY THEREOF IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. .
(c)    WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT


76

--------------------------------------------------------------------------------





FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 10.15     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.16     No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Joint Lead Arrangers and the Commitments of the Lenders, are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent, the Joint Lead Arrangers and the Lenders, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and Tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Joint Lead Arrangers and the
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) none of the Administrative Agent,
any Joint Lead Arranger nor any Lender has any obligation to the Borrower or any
of its Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Administrative Agent, the Joint Lead Arrangers, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, any Joint Lead Arranger nor any Lender has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, the Joint Lead
Arrangers and


77

--------------------------------------------------------------------------------





the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

SECTION 10.17     Electronic Execution of Assignments and Certain Other
Documents. This Agreement and any document, amendment, approval, consent,
information, notice, certificate, request, statement, disclosure or
authorization related to this Agreement (each a “Communication”), including
Communications required to be in writing, may be in the form of an Electronic
Record and may be executed using Electronic Signatures (including, without
limitation, facsimile and .pdf) and shall be considered an original, and shall
have the same legal effect, validity and enforceability as a paper record.  For
the avoidance of doubt, the authorization under this paragraph may include,
without limitation, use or acceptance by the Administrative Agent and each of
the Lenders of a manually signed paper Communication which has been converted
into electronic form (such as scanned into PDF format), or an electronically
signed Communication converted into another format, for transmission, delivery
and/or retention. For purposes hereof, “Electronic Record” and “Electronic
Signature” shall have the meanings assigned to them, respectively, by 15 USC
§7006, as it may be amended from time to time.

SECTION 10.18     USA PATRIOT Act Notice. Each Lender that is subject to hereto
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with such Act.

SECTION 10.19     Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or


78

--------------------------------------------------------------------------------





(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the Applicable Resolution
Authority.
[Remainder of page intentionally left blank]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
DARDEN RESTAURANTS, INC., a Florida corporation
By:
/s/ William R. White, III    
Name: William R. White, III
Title: Senior Vice President and Treasurer



79

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Administrative Agent
By:
/s/ Ronaldo Naval    
Name: Ronaldo Naval
Title: Vice President



{Signature page to Darden Term Loan Credit Agreement}
    

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Lender
By:
/s/ Anthony Luppino    
Name: Anthony Luppino
Title: Senior Vice President



{Signature page to Darden Term Loan Credit Agreement}
    

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION, as a Lender
By:
/s/ Sean P. Walters    
Name: Sean P. Walters
Title: Vice President



{Signature page to Darden Term Loan Credit Agreement}
    

--------------------------------------------------------------------------------







Truist Bank, as a Lender
By:
/s/ Ben Cumming    
Name: Ben Cumming
Title: Managing Director



{Signature page to Darden Term Loan Credit Agreement}
    

--------------------------------------------------------------------------------





Fifth Third Bank, National Association, as a Lender
By:
/s/ John A. Marian    
Name: John A. Marian
Title: SVP





{Signature page to Darden Term Loan Credit Agreement}
    

--------------------------------------------------------------------------------







GOLDMAN SACHS BANK USA, as a Lender
By:
/s/ Annie Carr    
Name: Annie Carr
Title: Authorized Signatory







{Signature page to Darden Term Loan Credit Agreement}
    

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF LOAN NOTICE
 
Date:



To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Term Loan Credit Agreement, dated as of April
6, 2020 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Darden Restaurants, Inc. a Florida corporation
(the “Borrower”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent.
The undersigned hereby requests (select one):
*
A Borrowing of Loans
*
A conversion or continuation of Loans

1.
On __________________________________ (a Business Day).

2.
In the amount of _________________________________

3.
Comprised of ___________________________________

[Type of Loan requested]
4.
In the following currency: _________________________

5.
For Eurodollar Rate Loans: with an Interest Period of [__________ month[s]].

The Borrowing, if any, requested herein complies with the proviso to the first
sentence of Section 2.01 of the Agreement.
DARDEN RESTAURANTS, INC., a Florida corporation
By:
    
Name:
Title:



    
    

--------------------------------------------------------------------------------







EXHIBIT B
FORM OF NOTE
[Date]
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
or registered assigns (the “Lender”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of each Loan from time
to time made by the Lender to the Borrower under that certain Term Loan Credit
Agreement, dated as of April 6, 2020 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars and in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note may become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount, currency and maturity of its Loans
and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
[SIGNATURE PAGE FOLLOWS]


    
    

--------------------------------------------------------------------------------





DARDEN RESTAURANTS, INC., a Florida corporation
By:
    
Name:
Title:



    
    

--------------------------------------------------------------------------------





LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By





    
    

--------------------------------------------------------------------------------





EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: ________________,
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Term Loan Credit Agreement, dated as of April
6, 2020 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Darden Restaurants, Inc., a Florida
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the of the Borrower, and that, as such, he/she is authorized to
execute and deliver this Certificate to the Administrative Agent on the behalf
of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
[1.    The Borrower has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.]
[Use following paragraph 1 for fiscal quarter-end financial statements]
[1.    The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such financial statements fairly present in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.]
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
reasonably detailed review of the transactions and condition (financial or
otherwise) of the Borrower during the accounting period covered by such
financial statements.
3.    To the best knowledge of the undersigned [select one:] [no Default has
occurred and is continuing.] or [the following is a list of each Default that
has occurred and is continuing and its nature and status:]
4.    The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.


    
    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
________.
DARDEN RESTAURANTS, INC., a Florida corporation
By:
    
Name:
Title:



    
    

--------------------------------------------------------------------------------





For the Quarter/Year ended    (“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)


I.    Section 7.08 – Consolidated Total Debt to Capitalization Ratio.
A.
Consolidated Indebtedness as of the Statement Date:
$________
B.
Excess Letter of Credit Obligations as of the Statement Date
$________
C.
Consolidated Lease Obligations as of the Statement Date
$________
D.
Consolidated Total Debt as of the Statement Date (Line A + Line B + (Line C x
6.00))
$________
E.
Stockholders’ Equity as of the Statement Date:
$________
F.
Consolidated Total Debt to Capitalization Ratio (Line D / (Line D + Line E)):
____ to 1.00



Maximum permitted: 0.75 to 1.00








    
    

--------------------------------------------------------------------------------








EXHIBIT D
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the Assignors]
[the Assignees] hereunder are several and not joint.] Capitalized terms used but
not defined herein shall have the meanings given to them in the Term Loan Credit
Agreement identified below (the “Term Loan Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Term Loan Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Term Loan Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the term loan credit facility identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)] [the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Term
Loan Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the] [any]
Assignor to [the] [any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the] [any] Assignor.
1.    Assignor[s]:        
2.    Assignee[s]:        
            
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3.    Borrower: Darden Restaurants, Inc., a Florida corporation


    
    

--------------------------------------------------------------------------------





4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Term Loan Credit Agreement.

5.
Term Loan Credit Agreement: Credit Agreement, dated as of April 6, 2020, among
Darden Restaurants, Inc., the Lenders from time to time party thereto, and Bank
of America, N.A., as Administrative Agent.

6.
Assigned Interest[s]:

Assignor[s]
Assignee[s]
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment /Loans Assigned
Percentage Assigned of Commitment/ Loans
CUSIP Number
 
 
$
$
%
 
 
 
 
 
 
$
$
%
 
 
 
 
 
 
$
$
%
 
 
 
 



[7.    Trade Date: I
(c)    Effective Date: _____________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:
    
Title:

ASSIGNEE
[NAME OF ASSIGNEE]
By:
    
Title:

[Consented to and] Accepted:
BANK OF AMERICA, N.A.,
as Administrative Agent


    
    

--------------------------------------------------------------------------------





By:
    
Title:

[Consented to:]
Darden Restaurants, Inc.,
as Borrower
By:
    
Title:



    
    

--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Term Loan Credit Agreement or any other Loan
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder, (iii)
the financial condition of the Borrower, any of its Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Term Loan Credit Agreement,
(ii) it has reviewed the list(s) of Competitors posted to the Platform and it
meets all the requirements to be an assignee under Section 10.06(b)(iii), (v),
(vi) and (viii) of the Term Loan Credit Agreement (subject to such consents, if
any, as may be required under Section 10.06(b)(iii) of the Term Loan Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Term Loan Credit Agreement as a Lender thereunder and, to the
extent of [the] [the relevant] Assigned Interest, shall have the obligations of
a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by [the] [such] Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Term Loan Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Term Loan Credit Agreement, duly completed and executed by
[the][such] Assignee and (viii) (A) the source of any funds it is using to
acquire the assigning Lender’s interest or to fund any Loan is not and will not
be plan assets as defined under the regulations of the Department of Labor of
any Plan subject to Title I of ERISA or Section 4975 of the Code or (B) the
assignment


    
    

--------------------------------------------------------------------------------





or Loan is not and will not be a non-exempt prohibited transaction as defined in
Section 406 of ERISA; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the] [any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.




    
    

--------------------------------------------------------------------------------






EXHIBIT E-1
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Credit Agreement dated as of April 6,
2020 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Agreement”), among Darden Restaurants, Inc., a Florida corporation
(the “Borrower”), Bank of America, N.A., as administrative agent (the
“Administrative Agent”), the Lenders from time to time party thereto (each a
“Lender”, and collectively, the “Lenders”), and Wells Fargo Bank National
Association, a national banking association, as syndication agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Agreement.
Pursuant to the provisions of Section 3.01(f) of the Agreement, the undersigned
hereby certifies that (a) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (b) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (c) it is not a “10 percent shareholder” of
any Borrower within the meaning of Section 871(c)(3)(B) of the Code and (d) it
is not a “controlled foreign corporation” related to any Borrower described in
Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E or IRS Form
W-8BEN, as applicable. By executing this certificate, the undersigned agrees
that (a) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (b) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20__




    
    

--------------------------------------------------------------------------------





EXHIBIT E-2
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Credit Agreement dated as of April 6,
2020 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Agreement”), among Darden Restaurants, Inc., a Florida corporation
(the “Borrower”), Bank of America, N.A., as administrative agent (the
“Administrative Agent”), the Lenders from time to time party thereto (each a
“Lender”, and collectively, the “Lenders”), and Wells Fargo Bank National
Association, a national banking association, as syndication agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Agreement.
Pursuant to the provisions of Section 3.01(f) of the Agreement, the undersigned
hereby certifies that (a) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (b) it is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (c) it is
not a “10 percent shareholder” of any Borrower within the meaning of Section
871(c)(3)(B) of the Code and (d) it is not a “controlled foreign corporation”
related to any Borrower described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable.
By executing this certificate, the undersigned agrees that (a) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (b) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20__






    
    

--------------------------------------------------------------------------------





EXHIBIT E-3
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Credit Agreement dated as of April 6,
2020 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Agreement”), among Darden Restaurants, Inc., a Florida corporation
(the “Borrower”), Bank of America, N.A., as administrative agent (the
“Administrative Agent”), the Lenders from time to time party thereto (each a
“Lender”, and collectively, the “Lenders”), and Wells Fargo Bank National
Association, a national banking association, as syndication agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Agreement.
Pursuant to the provisions of Section 3.01(f) of the Agreement, the undersigned
hereby certifies that (a) it is the sole record owner of the participation in
respect of which it is providing this certificate, (b) its direct or indirect
partners/members are the sole beneficial owners of such participation, (c) with
respect such participation, neither the undersigned nor any of its direct or
indirect partners/members is a “bank” extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct or
indirect partners/members is a “10 percent shareholder” of any Borrower within
the meaning of Section 871(c)(3)(B) of the Code and (e) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN-E or IRS
Form W-8BEN, as applicable, or (b) an IRS Form W-8IMY accompanied by an IRS Form
W‑8BEN-E or IRS Form W-8BEN, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (ii) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two (2) calendar years preceding such payments.
[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20__




    
    

--------------------------------------------------------------------------------





EXHIBIT E-4
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Term Loan Credit Agreement dated as of April 6,
2020 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Agreement”), among Darden Restaurants, Inc., a Florida corporation
(the “Borrower”), Bank of America, N.A., as administrative agent (the
“Administrative Agent”), the Lenders from time to time party thereto (each a
“Lender”, and collectively, the “Lenders”), and Wells Fargo Bank National
Association, a national banking association, as syndication agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Agreement.
Pursuant to the provisions of Section 3.01(f) of the Agreement, the undersigned
hereby certifies that (a) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (b) its direct or indirect partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (c)
with respect to the Loans pursuant to this Agreement or any other Loan Document,
neither the undersigned nor any of its direct or indirect partners/members is a
“bank” extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (d) none of its direct or indirect
partners/members is a “10 percent shareholder” of any Borrower within the
meaning of Section 871(c)(3)(B) of the Code and (e) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN-E or IRS Form W-8BEN, as applicable, or (b) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (ii) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.
[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20__






    
    

--------------------------------------------------------------------------------






SCHEDULE 2.01
COMMITMENTS
Lender
Commitment
Bank of America, N.A.


$75,000,000


U.S. Bank National Association


$70,000,000


Truist Bank


$55,000,000


Fifth Third Bank, National Association


$40,000,000


Goldman Sachs Bank USA


$30,000,000


Total   


$270,000,000











    
    

--------------------------------------------------------------------------------






SCHEDULE 7.01
EXISTING MATERIAL LIENS
None.






    
    

--------------------------------------------------------------------------------






SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES


BORROWER:
Darden Restaurants, Inc.
1000 Darden Center Drive
Orlando, Florida 32837
Attention: William R. White, III
Telephone: (407) 245-5142
Electronic Mail: bwhite@darden.com
Website Address: www.darden.com
ADMINISTRATIVE AGENT:
Administrative Agent’s Office:
(for payments and Loan Notice):
Bank of America, N.A.
2380 Performance Drive
Building C
Mail Code:  TX2-984-03-23
Richardson, TX 75082
Attention:  Everlena Ballard
Telephone: (469) 201-8217
Electronic Mail:  everlena.ballard@bofa.com


Other Notices as Administrative Agent:
(for financial statements, compliance certificates, and commitment change
notices, etc.)
Bank of America, N.A.
Agency Management
2380 Performance Drive
Building C
Mail Code:  TX2-984-03-26
Richardson, TX 75082
Attention:  Ronaldo Naval
Telephone: (214) 209-1162
Electronic Mail: ronaldo.naval@bofa.com     




    
    